We adhere to the proposition that the doctrine of contributory negligence has no application in a case of negligent homicide.
Appellant complains because Katrina Kirby, the daughter of the deceased, who was sitting by the side of her father at the moment of the impact that caused the father's death, was allowed to testify that when they saw the appellant's car weaving about on the highway her father said "God, Almighty, the man must be drunk." It is shown by the bill that such remark was made "just as defendant's car struck the car in which she (witness) and her father were riding." We are of the opinion that such remark was clearly res gestae, and regardless of the form it took, it was admissible. See 18 Tex. Jur., p. 301. *Page 473 
A further bill urges that the following remarks of Hon. C. A. Pippen, assistant district attorney, were in error. It seems that this gentleman, in prefacing his argument to the jury, addressed the trial court as follows: "Ordinarily, your Honor, I do not appear in the trial of a criminal case, but I do appear in this case because of the seriousness of this case." The objections proffered thereto seem to us to be without merit. Undoubtedly this was a serious case, involving as it did the death of a man, and we see no error, neither actual nor fanciful, in such remarks.
The motion is overruled.